DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on March 10, 2021.
Claims 1-30 are pending.
Claims 1-3, 6-13, 16-23, 26-30 are rejected.
Claims 4-5, 14-15 and 24-25 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Response to Arguments
The indicated Allowability of claims 1-20 is withdrawn in view of the amendment filed in the request for continued examination and newly discovered reference(s). Rejections based on 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-10, 12, 16-20, 22 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2, 7, 12, 17, 22 and 27, the dependent claim recites an equation including parameters that have not been defined. In particular the claim recites a parameter             
                
                    
                        I
                    
                    
                        0
                    
                
            
        , which is not defined in the claim language. It is not clear what the parameter             
                
                    
                        I
                    
                    
                        0
                    
                
            
        , therefore the equation and claim is indefinite.

Regarding Claim 6, 16 and 26, the claims recites the limitation "the terminal" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 6, 16 and 26 are generally related to a network device. The claims do not disclose any particular terminal. It is not clear which terminal the network device is receiving from.
Claims 7-10, 17-20 and 27-30 are also rejected since they depend upon rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 16, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. U.S. Patent Application Publication 2018/0183556, hereinafter Shin, in view of .

Regarding Claim 1, Shin discloses wherein the method (Abstract; Figure 1,2, 8-11, 19, 21 and 22) comprises: 
receiving, by a terminal, first signaling that carries first indication information, wherein the first indication information is used to indicate n first channel state information-reference signal CSI RS resources, a jth first CSI RS resource is associated with a power parameter P , the power parameter Pcj is a ratio of a transmit power on each resource element EPRE of a downlink shared channel to an EPRE of the jth first CSI RS resource, j=,2, ...,n, and n is a positive integer (Figure 18; Paragraph [0247 and 0294-0299] a UE receives configuration information for a CSI-RS configuration from a network device. The configuration information for the CSI-RS configuration may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The UE may identify at least one of the number of ports for each CSI-RS configuration, timing and resource location in which each CSI-RS is transmitted, and transmission power information based on the received configuration information. The transmission power information may include the difference in the transmission power between CSI-RSs and a transmission power ratio between a PDSCH and a representative CSI-RS. The UE may identify at least one of the total number of ports for a CMR, timing and resource location in which each CSI-RS is transmitted, and transmission power information based on the configuration information. The UE may generate a feedback information rank, a PMI and a CQI using a received feedback configuration and the defined codebook based on the estimated channel and a virtual channel added between CSI-RSs; 

Shin discloses sending of a channel quality indicator and consideration of interference but fails to explicitly disclose sending, by the terminal, a channel quality indicator CQI, wherein the CQI is determined based on a total interference power.
However, Sayana teaches sending, by the terminal, a channel quality indicator CQI, wherein the CQI is determined based on a total interference power (Paragraph [0109-0135] If IMR based interference measurement is configured for the UE [0121] The interference is the sum of interference observed on the IMR resource and one or more non-zero power CSI-RS resources configured for the CQI measurement (i.e., associated with the CSI request or higher layer configuration), where the individual contributions are obtained as. For interference measurement based on a non-zero power CSI-RS resource, the interference is based on the [average] received power on the reference signals corresponding to the CSI-RS antenna ports of the CSI-RS resource. For interference measurement based on an IMR resource, the interference measurement is the total power (or average power) observed on the REs corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Sayana. Sayana provides a solution in which since the format for the reported CSI is selected to be compatible with the selected RI, the collisions between feedback reporting can be resolved effectively. Thus the coordinate multi-point (CoMP) transmission can be facilitated and the communication efficiency can be improved by reducing the incidences of interference (Sayana Abstract; Paragraph [0002-0008 and 0028]).
Shin in view of Sayana disclose sending a channel quality indicator based on a total interference power but fail to explicitly disclose wherein the total interference power is a linear weighting result of an interference power measured on each of the n first CSI RS resources and a weighting coefficient of an interference power Ij measured on the jth first CSI RS resource is associated with the power parameter Pcj.
However, Lee more specifically teaches wherein the total interference power is a linear weighting result of an interference power measured on each of the n first CSI RS resources and a weighting coefficient of an interference power Ij measured on the jth first CSI RS resource is associated with the power parameter Pcj (Paragraph [0134-0138] Measuring of total power from interfering points. The UE may measure the total or average energy from the CRS transmitted from interfering point(s). For effective interference estimation, the UE may take into account the "Pc" ratio (PDSCH-to-CSI-RS ratio of energy per resource element) corresponding to the interfering point(s). Equivalently, for the case where the UE estimates interference on the interfering point's CRS, the UE may take into account the "Pa" and "Pb" ratio (e.g. a PDSCH-to-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin in view of Sayana with the teachings of Lee. Lee provides a solution for identifying interference measurement resource elements may be received as part of a set of resource elements to improve a peak/average system throughput by exploiting multi-user diversity gain, for example (Lee Abstract; Paragraph [0002-0005]).

Regarding Claim 6, Shin discloses an interference power measurement method (Abstract; Figure 1, 2, 8-11, 19, 21 and 22), wherein the method comprises: 
sending, by a network device, first signaling that carries first indication information, wherein the first indication information is used to indicate n first CSI RS resources, a jt first CSI RS resource is associated with a power parameter P , the power parameter P is a ratio of an EPRE of a downlink shared channel to an EPRE of the jth first CSI RS resource, j=1, 2,...,n, and n is a positive integer (Figure 18; Paragraph [0247 and 0294-0299] a UE receives configuration information for a CSI-RS configuration from a network device. The configuration information for the CSI-RS configuration may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The UE may identify at least one of the number of ports for each CSI-RS configuration, timing and resource location in which each CSI-RS is 
Paragraph [0228, 0262 and 0288-0290] the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) 1004 from an eNB. In this case, the power information Pc may be defined as in Equation 5 and may have a value of -8.about.15 dB. The eNB may variably adjust CSI-Rs transmission power for various purposes, such as channel estimation accuracy improvement. The UE may identify how much will be transmission power to be used for data transmission lower or higher than transmission power used for channel estimation through the notified Pc. The UE may compute an accurate CQI based on the parameters although the eNB changes CSI-RS transmission power, and may report the computed CQI to the eNB).
Shin discloses sending of a channel quality indicator and consideration of interference but fails to explicitly disclose receiving, by the network device, a channel quality indicator CQI sent by the terminal, wherein the CQI is determined based on a total interference power.
However, Sayana teaches receiving, by the network device, a channel quality indicator CQI sent by the terminal, wherein the CQI is determined based on a total interference power (Paragraph [0109-0135] If IMR based interference measurement is configured for the UE [0121] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Sayana. Sayana provides a solution in which since the format for the reported CSI is selected to be compatible with the selected RI, the collisions between feedback reporting can be resolved effectively. Thus the coordinate multi-point (CoMP) transmission can be facilitated and the communication efficiency can be improved by reducing the incidences of interference (Sayana Abstract; Paragraph [0002-0008 and 0028]).
Shin in view of Sayana disclose sending a channel quality indicator based on a total interference power but fail to explicitly disclose wherein the total interference power is a linear weighting result of an interference power measured on each of the n first CSI RS resources and a weighting coefficient of an interference power Ij measured on the jth first CSI RS resource is associated with the power parameter Pcj.
However, Lee more specifically teaches wherein the total interference power is a linear weighting result of an interference power measured on each of the n first CSI RS resources and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin in view of Sayana with the teachings of Lee. Lee provides a solution for identifying interference measurement resource elements may be received as part of a set of resource elements to improve a peak/average system throughput by exploiting multi-user diversity gain, for example (Lee Abstract; Paragraph [0002-0005]).


Regarding Claim 11, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the terminal of Claim 11 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Regarding Claim 16, see the rejection of Claim 6. Claim 6 is a method claim corresponding to the terminal of Claim 16 with the same features. Therefore the same rejection applies as the rejection of Claim 6.

Regarding Claim 21, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the non-transitory computer-readable medium of Claim 21 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Regarding Claim 26, see the rejection of Claim 6. Claim 6 is a method claim corresponding to the non-transitory computer-readable medium of Claim 26 with the same features. Therefore the same rejection applies as the rejection of Claim 6.

Claims 3, 8, 13, 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Sayana and Lee as applied to claim 1, 6, 11, 16, 21 and 26 above, and further in view of Li et al. U.S. Patent Application Publication 2018/0220433, hereinafter Li.

Regarding Claims 3, 8, 13, 18, 23 and 28, Shin in view of Sayana and Lee disclose the method, terminal, network device and non-transitory computer-readable medium of Claims 1, 6, 11, 16, 21 and 26. Shin in view of Sayana and Lee further disclose wherein the n first CSI RS resources are determined from N non zero power CSI RS resources, and 1 n N ; and the method further comprises: receiving, by the terminal, second signaling, wherein the second signaling is used to configure the N non zero power CSI RS resources (Shin Paragraph [0078] not-muted 
Shin in view of Sayana and Lee fail to explicitly disclose wherein the second signaling is used to configure a power parameter associated with each of the non zero power CSI RS resources.
	However, Li teaches wherein the second signaling is used to configure a power parameter associated with each of the non zero power CSI RS resources (Paragraph [0050] Power parameter configured by higher layer signaling with EPRE of NZP CSI-RS for CSI measurements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin in view of Sayana and Lee with the teachings of Li. Li provides a solution which enables effectively supporting data transmission of multi-user multiplexing based on power domain, thus optimizing system performance (Li Abstract; Paragraph [0002-0017]).

Allowable Subject Matter
Claims 4-5, 14-15 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-10, 19-20 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 4, 9, 14, 19, 24 and 29, the prior art of record fail to disclose, alone or in any reasonable combination as required by the dependent claims, “wherein the first indication information is further used to indicate m second CSI RS resources, the m second CSI RS resources are determined from the N non zero CSI RS resources, the m second CSI RS resources are used to measure a channel coefficient, m is a positive integer, and 1 n + m N; and the CQI is determined based on the total interference power and the channel coefficient.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claims 5, 10, 15, 20, 25 and 30, the prior art of record fail to disclose, alone or in any reasonable combination as required by the dependent claims, “wherein the first                 
                    
                        
                            P
                        
                        
                            c
                            ,
                            j
                        
                    
                
             meets                 
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                n
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    c
                                    ,
                                    j
                                
                            
                            =
                            1
                        
                    
                    .
                
            ”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414